Exhibit 10.27

 

THE ST. PAUL COMPANIES, INC.

BENEFIT EQUALIZATION PLAN

2001 REVISION

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I GENERAL DESCRIPTION

   1

Sec. 1.1

   Name    1

Sec. 1.2

   Plan Type    1

Sec. 1.3

   Plan Background    1

Sec. 1.4

   Participating Employers    1

Sec. 1.5

   Effective Date    1

ARTICLE II MISCELLANEOUS DEFINITIONS

   2

Sec. 2.1

   Administrator    2

Sec. 2.2

   Code    2

Sec. 2.3

   Change In Control    2

Sec. 2.4

   Company    2

Sec. 2.5

   Effective Date    2

Sec. 2.6

   ERISA    2

Sec. 2.7

   ERP Compensation    2

Sec. 2.8

   Excess Deferrals    3

Sec. 2.9

   Excess Deferral Account    3

Sec. 2.10

   Excess Matching Contribution Account    3

Sec. 2.11

   Excess Matching Contributions    3

Sec. 2.12

   Executive Retirement Plan    4

Sec. 2.13

   Executive Savings Plus    4

Sec. 2.14

   Highly Compensated Employee    4

Sec. 2.15

   Participant    4

Sec. 2.16

   Participating-Employer    4

Sec. 2.17

   Plan    4

Sec. 2.18

   Retirement Plan    4

Sec. 2.19

   Savings Plus Plan    4

Sec. 2.20

   Stock Ownership Plan    4

Sec. 2.21

   Termination of Employment    5

Sec. 2.22

   Trust    5

Sec. 2.23

   Trustee    5

ARTICLE III EXECUTIVE RETIREMENT BENEFITS

   6

Sec. 3.1

   Normal Retirement Benefit    6



--------------------------------------------------------------------------------

Sec. 3.2

   Early Retirement Benefit    7

Sec. 3.3

   Deferred Vested Retirement Benefit    9

Sec. 3.4

   Charge for Preretirement Survivor Protection    9

Sec. 3.5

   Grandfathered Benefit Formulas Under Predecessor Plans    9

Sec. 3.6

   Benefits Accrued Under the USF&G Retirement Plan    10

Sec. 3.7

   Cash Balance Plan Participants    10

Sec. 3.8

   Cash Balance Retiree Health Account    11

ARTICLE IV DISTRIBUTION OF EXECUTIVE RETIREMENT PLAN BENEFITS

   12

Sec. 4.1

   Distributions of Benefits of Participants    12

Sec. 4.2

   Death Benefits    12

Sec. 4.3

   Imputed Earnings    14

Sec. 4.4

   Actuarially Equivalent Present Value    15

Sec. 4.5

   Benefit Commencement Date    15

Sec. 4.6

   Installment Payment Date    15

Sec. 4.7

   Computation of Installment Payments    16

Sec. 4.8

   Beneficiary Designation    16

ARTICLE V EXECUTIVE SAVINGS PLUS BENEFITS

   18

Sec. 5.1

   Participant Accounts    18

Sec. 5.2

   Imputed Earnings    18

Sec. 5.3

   Investment of Trust Fund    18

Sec. 5.4

   Vesting    18

Sec. 5.5

   Economy Supplemental Contributions    18

ARTICLE VI DISTRIBUTION OF EXECUTIVE SAVINGS PLUS BENEFITS

   19

Sec. 6.1

   Distribution of Benefits    19

Sec. 6.2

   Death Benefits    19

Sec. 6.3

   Beneficiary Designation    19

Sec. 6.4

   Installment Payment Date    19

Sec. 6.5

   Computation of Installment Payments    20

ARTICLE VII ADMINISTRATION OF THE PLAN

   21

Sec. 7.1

   Administrator    21

Sec. 7.2

   Amendment and Termination    21

Sec. 7.3

   No Employment Rights Created    21

Sec. 7.4

   Payments    21

Sec. 7.5

   Non-Assignability of Benefits    22

Sec. 7.6

   Status of Plan    22

Sec. 7.7

   Applicable Law    22

Sec. 7.8

   Number and Gender    22



--------------------------------------------------------------------------------

ARTICLE I

GENERAL DESCRIPTION

 

Sec. 1.1 Name. The name of the plan set forth herein is “The St Paul Companies,
Inc. Benefit Equalization Plan.” It is sometimes referred to herein as the
“Plan.” The Plan is comprised of two parts:

 

  (a) The “Executive Retirement Plan” or “ERP,” which supplements the benefits
provided under the Retirement Plan.

 

  (b) “Executive Savings Plus” or “ESP,” which supplements the benefits provided
under the Savings Plus Plan and the Stock Ownership Plan.

 

Sec. 1.2 Plan Type. The Plan is intended to be (and will be construed and
administered as) an unfunded employee pension benefit plan. The Plan is
maintained by the Participating Employers primarily for the purposes of
providing deferred compensation for a select group of management or highly
compensated employees. The Plan is intended to be exempt from the provisions of
Parts 2 through 4 of Subtitle B of Title I of ERISA and from Title IV of ERISA
by operation of sections 201(2), 302(a)(3), 401(a)(1) and 4021(b)(6) thereof.
The Plan is not intended to qualify under Code section 401(a).

 

Sec. 1.3 Plan Background. Effective as of January 1, 1976, the Company
established The St. Paul Companies, Inc. Excess Benefit Plan for the purpose of
providing supplemental benefits to participants in the Retirement Plan and The
St. Paul Companies, Inc. Profit Sharing Plan whose benefits under those plans
were limited by operation of Code section 415. The Plan was amended and restated
effective January 1, 1987 to take into account new limitations on the benefits
which could be provided under the Retirement Plan and the Savings Plus Plan
(which is the successor to the Profit Sharing Plan). In conjunction with the
amendment, the name of the Plan was changed to “The St. Paul Companies, Inc.
Benefit Equalization Plan” and a Trust was established for the purpose of
holding contributions made pursuant to the terms of the Plan.

 

Effective January 1, 1990 the Company established The St. Paul Companies, Inc.
Savings Plus Preferred Stock Ownership Fund (the “Preferred Stock Fund”) to
provide matching contributions with respect to participant contributions under
the Savings Plus Plan. The Preferred Stock Fund and The St. Paul Companies, Inc.
Stock Ownership Plan were merged effective December 31, 1997 to create the Stock
Ownership Plan. The ESP portion of the Plan provides certain supplemental
benefits to Participants whose matching contributions under the Stock Ownership
Plan are limited by operation of certain restrictions under the Code.

 

Sec. 1.4 Participating Employers. This Plan applies to each employer that
maintains the Retirement Plan or the Savings Plus Plan or both such plans, as
the case may be.

 

Sec. 1.5 Effective Date. Except as specifically provided herein, the 2001
Revision of the Plan is applicable in determining all benefits payable on or
after January 1, 2001.

 

 



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS DEFINITIONS

 

The following terms, when used in the Plan have the meanings set forth in this
Article:

 

Sec. 2.1 Administrator. “Administrator” means the person appointed by the
Company in accordance with the provisions of Section 7.1.

 

Sec. 2.2 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

Sec. 2.3 Change In Control. “Change in Control” of the Company shall mean a
change in control of a nature that would be required to be reported (assuming
such event has not been “previously reported”) in response to Item 1(a) of the
Current Report on Form 8-K, as in effect on December 1, 1987 pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “1934 Act”); provided
that without limitation, such a Change in Control shall be deemed to have
occurred at such time as (i) any “person” (within the meaning of Section 14(d)
of the 1934 Act, other than the Company or any employee benefit plan(s)
sponsored by the Company or a subsidiary) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% or
more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors; or (ii)
individuals who constitute the Board of Directors of the Company on December 1,
1987 cease for any reason to constitute at least a majority thereof; provided
that any person becoming a director subsequent to December 1, 1987 whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three quarters of the directors comprising the Board of
Directors of the Company on December 1, 1987 (either by a specific vote or by
approval of the proxy statement of the Company is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (ii), considered as though such person were a member of the Board of
Directors of the Company on December 1, 1987.

 

Sec. 2.4 Company. “Company” means The St. Paul Companies, Inc. or any successor
thereto.

 

Sec. 2.5 Effective Date. The “Effective Date” of the Plan is January 1, 1976,
the date as of which the Plan was established.

 

Sec. 2.6 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

Sec. 2.7 ERP Compensation. “ERP Compensation” with respect to a Participant for
a calendar year means the Participant’s compensation for the calendar year
within the meaning of the Retirement Plan but disregarding the limit under Code
section 401(a)(17), increased by the amount of the Participant’s Excess
Deferrals under this Plan for that year and by the amount of any deferred bonus
under an annual bonus plan. For purposes of the

 

2



--------------------------------------------------------------------------------

preceding sentence, a deferred bonus under an annual bonus plan will be included
in ERP Compensation at the time such bonus would have been payable to the
Participant in the absence of the deferral; provided that the portion of the
bonus that is mandatorily deferred (including the nonvested portion of such
mandatorily deferred bonus), if any, will be included in ERP Compensation at the
same time that the remaining portion of such annual bonus was payable (or would
have been payable but for a voluntary deferral election with respect to such
portion of the annual bonus). Except as provided in the preceding sentence, ERP
Compensation shall not include any deferred bonus (or any investment earnings
attributable to such deferred bonus) at the time such deferred bonus vests or
becomes payable to the Participant in accordance with the terms of the annual
bonus plan or such Participant’s deferral election. In addition, ERP
Compensation does not include long-term incentive bonuses, regardless of when
paid. The Administrator, in its sole discretion, may adopt rules, uniformly
applied among similarly situated Participants, for purposes of including within
the definition of ERP Compensation for any calendar year, the amount of base
salary or compensation that, but for the Participant’s election to defer the
receipt of such amount, would have been payable to the Participant during the
calendar year in question.

 

Sec. 2.8 Excess Deferrals. “Excess Deferrals” for a calendar year with respect
to a person who satisfies the eligibility conditions set forth in Section
2.15(b)(1) through (3) for such calendar year means the amount that would have
been contributed as pre-tax contributions to his account under the Savings Plus
Plan for the calendar year pursuant to his irrevocable compensation reduction
election under the Savings Plus Plan if the limitations under Code Sections
401(a)(17), 402(g) and 415 were disregarded, minus the amount of pre-tax
contributions actually made to his account under the Savings Plus Plan for the
calendar year. A person who does not satisfy all of the eligibility requirements
of Section 2.15(b)(1) through (3) of the Plan for a calendar year shall not have
any Excess Deferrals credited to his Excess Deferral Account for such calendar
year.

 

Sec. 2.9 Excess Deferral Account. “Excess Deferral Account” with respect to a
Participant means the account established on his behalf pursuant to Sec. 5.1(a).

 

Sec. 2.10 Excess Matching Contribution Account. “Excess Matching Contribution
Account” with respect to a Participant means the account established on his
behalf pursuant to Sec. 5.1(b).

 

Sec. 2.11 Excess Matching Contributions. “Excess Matching Contributions” for a
calendar year with respect to a person who satisfies the eligibility conditions
set forth in Section 2.15(b)(1) through (3) for such calendar year means the
amount of matching contributions that would have been contributed to his
matching allocation account under the Stock Ownership Plan for the calendar year
if the limitations under Code Sections 401(a)(17), 401(m), 402(g) and 415 were
disregarded, minus the amount of matching contributions actually made to his
matching allocation account under the Stock Ownership Plan for the calendar
year. A person who does not satisfy all of the eligibility requirements of
Section 2.15(b)(1) through (3) of the Plan for a calendar year shall not have
any Excess

 

3



--------------------------------------------------------------------------------

Matching Contributions credited to his Excess Matching Contribution Account for
such calendar year.

 

Sec. 2.12 Executive Retirement Plan. “Executive Retirement Plan” or “ERP” means
the portion of the Plan which supplements benefits under the Retirement Plan.

 

Sec. 2.13 Executive Savings Plus. “Executive Savings Plus” or “ESP” means the
portion of the Plan which supplements benefits under the Savings Plus Plan and
the Stock Ownership Plan.

 

Sec. 2.14 Highly Compensated Employee. A person is a “Highly Compensated
Employee” if he is a highly compensated employee (as defined in Code section
414(q)) as in effect for the applicable year.

 

Sec. 2.15 Participant. “Participant” means:

 

  (a) For purposes of the ERP, any individual who (1) is a participant in the
Retirement Plan, (2) is a Highly Compensated Employee and (3) is entitled to a
benefit pursuant to ERP which has not yet been paid in full; and

 

  (b) For purposes of ESP, any individual who for a calendar year (1)
participates in the Savings Plus Plan, (2) is designated, or is a member of a
class of employees of a Participating Employer designated, as eligible to
participate in ESP from time to time by the Company’s Sr. Vice President, Human
Resources, and (3) makes an irrevocable compensation reduction election for such
calendar year under the Savings Plus Plan and ESP before the first day of such
calendar year (or, if later, within 30 days after such person was first hired by
a Participating Employer). A person who has an Account balance under ESP shall
remain an ESP Participant until the entire balance of his Account is
distributed.

 

Sec. 2.16 Participating-Employer. “Participating Employer” means the Company and
each other employer which participates in the Retirement Plan, the Savings Plus
Plan, or the Stock Ownership Plan.

 

Sec. 2.17 Plan. “Plan” means The St. Paul Companies, Inc. Benefit Equalization
Plan, as from time to time amended or restated.

 

Sec. 2.18 Retirement Plan. “Retirement Plan” means The St. Paul Companies, Inc.
Employees’ Retirement Plan as in effect from time to time.

 

Sec. 2.19 Savings Plus Plan. “Savings Plus Plan” means The St. Paul Companies.
Inc. Savings Plus Plan as in effect from time to time.

 

Sec. 2.20 Stock Ownership Plan. “Stock Ownership Plan” means The St. Paul
Companies, Inc. Stock Ownership Plan as in effect from time to time.

 

4



--------------------------------------------------------------------------------

Sec. 2.21 Termination of Employment. The “Termination of Employment” of an
employee for purposes of the Plan shall be deemed to occur upon his resignation,
discharge, retirement, death, or the authorized extension or extensions thereof,
failure to return to work when duly called following a temporary layoff, or upon
the happening of any other event or circumstance which, under the policy of his
Participating Employer, as in effect from time to time, results in the
termination of the employer-employee relationship; provided, however, that a
Termination of Employment shall not be deemed to occur upon a transfer between
any combination of Participating Employers. Notwithstanding the foregoing, for
purposes of processing distributions under the Executive Savings Plus, if a
Participant’s Termination of Employment is not reflected in the payroll report
for any payroll period ending in the month in which such Termination of
Employment occurred, the Participant’s Termination of Employment shall be deemed
to occur in the next following month.

 

Sec. 2.22 Trust. “Trust” means The St. Paul Companies, Inc. Benefit Equalization
Plan Trust implemented to provide benefits under the Plan.

 

Sec. 2.23 Trustee. “Trustee” means the one or more individuals, banks or trust
companies who at the relevant time has or have been appointed by the Company to
act as Trustee of the Trust.

 

 

5



--------------------------------------------------------------------------------

ARTICLE III

EXECUTIVE RETIREMENT BENEFITS

 

Sec. 3.1 Normal Retirement Benefit.

 

  (a) Regular Benefit. Upon the normal retirement of a Participant, as
determined under the Retirement Plan, the Participant shall be entitled to a
benefit under this Plan in an amount equal to his pension determined in
accordance with the provisions of the Retirement Plan, subject to the following:

 

  (1) The benefit will be based on his ERP Compensation.

 

  (2) The benefit will be determined without regard to the limitations of Code
section 415.

 

  (3) The benefit will he determined without regard to any limitations on
grandfathered benefit formulas under predecessor plans, as referred to Sec. 3.5.

 

  (4) The benefit will be reduced by the actual amount of the benefit to which
he or, in the event of his death, his spouse or other beneficiary or annuitant
is entitled under the Retirement Plan.

 

The benefit determined under this subsection (a) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date.

 

  (b) Retirement Plan Formula Change Benefit (Retirement Eligibility January 1,
1989). A Participant described in (a) is also entitled to a Retirement Plan
formula change benefit pursuant to this subsection (b) if he is a “Highly
Compensated Employee” and he was eligible as of January 1, 1989 to terminate
employment and immediately commence receiving a monthly retirement benefit under
the Retirement Plan. The Retirement Plan formula change benefit shall be the
amount in (1), less the amount in (2):

 

  (1) An amount equal to the amount of benefit to which the Participant would
have been entitled under the Retirement Plan if the Retirement Plan benefit
formula in effect on December 31, 1988 had remained in effect until the date of
the Participant’s Termination of Employment, less the amount:

 

  (2) The actual amount of benefit to which the Participant is entitled under
the Retirement Plan and under subsection (a).

 

6



--------------------------------------------------------------------------------

The benefit determined under this subsection (b) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date.

 

  (c) Retirement Plan Formula Change Benefit (Not Retirement Eligible on January
1, 1989). A Participant described in (a) is also entitled to a Retirement Plan
formula change benefit pursuant to subsection (c) if his ERP Compensation during
1988 is at least $170,000 and he is not eligible for a benefit under subsection
(b). The Retirement Plan formula change benefit shall be the amount in (1), less
the amount in (2):

 

  (1) An amount equal to the amount of benefit to which the Participant would
have been entitled under the Retirement Plan if the Retirement Plan benefit
formula in effect on December 31, 1988 had remained in effect until the date of
the Participant’s Termination of Employment but

 

  (i) the formula was modified to substitute 55% for 60% as the guaranteed
percentage and,

 

  (ii) the benefit was not reduced by the Participant’s primary social security
old age survivor benefit, less

 

  (2) The actual amount of benefit to which the Participant is entitled under
the Retirement Plan and under subsection (a).

 

The benefit determined under this subsection (c) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date.

 

Sec. 3.2 Early Retirement Benefit.

 

  (a) Regular Benefit. Upon the early retirement of a Participant, as determined
under the Retirement Plan, the Participant shall be entitled to a benefit under
this Plan in an amount equal to his pension determined in accordance with the
provisions of the Retirement Plan subject to the following:

 

  (1) The benefit will be based on his ERP Compensation.

 

  (2) The benefit will be determined without regard to the limitations of Code
section 415.

 

  (3) The benefit will be determined without regard to any limitations on
grandfathered benefit formulas under predecessor plans, as referred to in Sec.
3.5.

 

7



--------------------------------------------------------------------------------

  (4) The benefit will be determined without regard to any limitations with
respect to participation in special early retirement benefits by Highly
Compensated Employees.

 

  (5) The benefit will be reduced by the actual amount of the benefit to which
he or, in the event of his death, or his spouse or other beneficiary or
annuitant is entitled under the Retirement Plan.

 

The benefit determined under this subsection (a) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date taking into account the applicable early commencement reduction factors
under the Retirement Plan.

 

  (b) Retirement Plan Formula Change Benefit (Retirement Eligibility on January
1, 1989. A Participant described in (a) is also entitled to a Retirement Plan
formula change benefit pursuant to this subsection (b) if he is a “Highly
Compensated Employee” and he was eligible as of January 1, 1989 to terminate
employment and immediately commence receiving a monthly retirement benefit under
the Retirement Plan. The Retirement Plan formula change benefit shall be the
amount in (1), less the amount in (2):

 

  (1) An amount equal to the amount of benefit to which the Participant would
have been entitled under the Retirement Plan if the Retirement Plan benefit
formula in effect on December 31, 1988 had remained in effect until the date of
the Participant’s Termination of Employment, less

 

  (2) The actual amount of benefit to which the Participant is entitled under
the Retirement Plan and under subsection (a).

 

The Benefit determined under this subsection (b) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date taking into account the applicable early commencement reduction factors
under the Retirement Plan.

 

  (c) Retirement Plan Formula Change Benefit (Not Retirement Eligible on January
1, 1989. A Participant described in (a) is also entitled to a Retirement Plan
formula change benefit pursuant to this subsection (c) if his ERP Compensation
during 1988 is at least $170,000 and he is not eligible for a benefit under
subsection (b). The Retirement Plan formula change benefit shall be the amount
in (1), less the amount in (2):

 

  (1)

An amount equal to the amount of benefit to which the Participant would have
been entitled under the Retirement Plan if the Retirement Plan benefit formula
in effect on December 31, 1988 had remained in

 

8



--------------------------------------------------------------------------------

 

effect until the date of the Participant’s Termination of Employment but

 

  (i) the formula was modified to substitute 55% for 60% as the guaranteed
percentage and,

 

  (ii) the benefit was not reduced by the Participant’s primary social security
old age survivor benefit, less

 

  (2) The actual amount of benefit to which the Participant is entitled under
the Retirement Plan and under subsection (a).

 

The benefit determined under this subsection (c) shall be expressed in the form
of a single life annuity commencing on the Participant’s Benefit Commencement
Date taking into account the applicable early retirement reduction factors under
the Retirement Plan.

 

Sec. 3.3 Deferred Vested Retirement Benefit. If a Participant terminates
employment with the Employer and is entitled to a deferred vested retirement
benefit, as determined under the Retirement Plan, the Participant shall be
entitled to a benefit under this Plan in an amount equal to his deferred vested
retirement benefit determined in accordance with the provisions of the
Retirement Plan, but based on his ERP Compensation and without regard to the
limitations of section 415 of the Code, less the actual amount of the benefit to
which he or, in the event of his death, his spouse or other beneficiary or
annuitant is entitled under the Retirement Plan.

 

The benefit determined under this Section shall be expressed in the form of a
single life annuity commencing (i) on the Participant’s Benefit Commencement
Date (taking into account the applicable early commencement reduction factors
under the Retirement Plan) or (ii) on the Participant’s normal retirement date
under the Retirement Plan, whichever has a greater Actuarially Equivalent
Present Value as of the date the Participant’s benefits commence under Sec. 4.1.

 

Sec. 3.4 Charge for Preretirement Survivor Protection. If the amount of the
Participant’s benefit under the Retirement Plan is reduced to reflect the cost
of preretirement survivor protection for the Participant’s beneficiary, the
amount of the Participant’s benefit under this Article shall be reduced by
applying to the benefit otherwise determined under this Article the reduction
factor applied under the Retirement Plan.

 

Sec. 3.5 Grandfathered Benefit Formulas Under Predecessor Plans. The Schedules
attached to the Retirement Plan provides that benefit accruals for certain
Participants under the Retirement Plan will not be less than the amounts which
would have been accrued under certain predecessor plans. Such enhanced accruals
generally are not available to persons who are considered Highly Compensated
Employees. If a Participant in this Plan would be eligible for such enhanced
accruals under any applicable Schedule but for his status as a Highly
Compensated Employee, the ERP will provide the additional amounts which would

 

9



--------------------------------------------------------------------------------

have been provided under the Retirement Plan but for said limitations.
Notwithstanding the foregoing, if a Participant becomes a cash balance plan
participant under the Retirement Plan, the enhanced accruals, if any, determined
under an applicable Retirement Plan Schedule pursuant to this Sec. 3.5 will be
determined without regard to any ERP Compensation or service credited after the
date such Participant becomes a cash balance plan participant.

 

Sec. 3.6 Benefits Accrued Under the USF&G Retirement Plan. For purposes of
determining the amount of benefits to which a Participant is entitled under Sec.
3.1, 3.2, or 3.3, the amount of the benefit payable under the Retirement Plan
shall include the benefits accrued under the Retirement Plan for U.S.A.
Employees of USF&G Corporation (the “USF&G Plan”) prior to January 1, 1999, as
provided in Schedule 20 of the Retirement Plan subject to the limitations on
compensation under Section 401(a)(17) of the Code and the limitations on
benefits under Section 415 of the Code. USF&G Corporation maintains the USF&G
Supplemental Retirement Plan, which provides supplemental benefits to certain
eligible individuals whose benefits under the USF&G Plan as of December 31, 1998
were limited due to the limitations on compensation under section 401(a)(17) of
the Code or the limitation on benefits under section 415 of the Code.

 

Sec. 3.7 Cash Balance Plan Participants. Notwithstanding any provision in this
Plan to the contrary, if a Participant becomes a cash balance pension plan
participant under the Retirement Plan on or after January 1, 2001, such
Participant’s ERP cash balance pension account balance shall be determined in
the same manner that his cash balance pension account balance is determined
(including both the determination of the initial account balance, pay credits
and interest credits) under the provisions of the Retirement Plan subject to the
following:

 

  (a) The Participant’s initial cash balance pension account balance and
subsequent pay credits shall be based on the Participant’s ERP Compensation.

 

  (b) The cash balance pension account balance will be determined without regard
to the limitations of Code section 415.

 

  (c) The initial cash balance pension account balance will be determined
without regard to any limitations on grandfathered benefit formulas under the
predecessor plans, as referred to in Sec. 3.5, determined as of the date the
Participant became a cash balance plan participant

 

  (d)

If the Participant was eligible as of the day immediately prior to the date the
Participant became a cash balance plan participant to terminate employment and
immediately commence receiving a monthly retirement benefit under the Retirement
Plan, then the initial cash balance pension account shall be determined using
the applicable formula in Sec. 3.1 or 3.2 that would have applied if the
Participant had terminated employment immediately prior to becoming a cash
balance plan participant, provided, however, that the initial cash balance
pension account balance will be the lump sum Actuarially

 

10



--------------------------------------------------------------------------------

 

Equivalent Present Value of the Participant’s benefit determined under this
subsection (d) (without regard to this proviso) payable in the form of a single
life annuity commencing at age 65 without regard to any subsidy for early
commencement.

 

  (e) The cash balance pension account balance will be reduced by the balance of
the participant’s cash balance pension account payable under the Retirement Plan
as of the Participant’s Benefit Commencement Date.

 

Notwithstanding any provision herein to the contrary, the amount of the benefit
payable hereunder to any Participant who becomes a cash balance plan participant
shall not be less than the amount of the benefit to which such Participant would
have been entitled had such Participant ceased to participate in the Plan on the
day immediately prior to the date the Participant became a cash balance plan
participant; provided that vesting service credited to the Participant under the
Retirement Plan after such date shall continue to be taken into account under
the Plan solely for purposes of determining the Participant’s vesting interest
in benefits under the Plan and his/her entitlement to and the amount of any
early commencement subsidy.

 

Sec. 3.8 Cash Balance Retiree Health Account. If a Participant has a cash
balance retiree health account, his benefit under the Executive Retirement Plan
shall be determined without regard to the Participant’s cash balance retiree
health account; provided, however, that solely for purposes of determining the
amount of the benefit (other than the cash balance retiree health account) to
which the Participant is entitled under the Retirement Plan, the limitations
under Section 415 of the Code shall be applied as if the Participant received a
distribution of his cash balance retiree health account in a lump sum
immediately following his Termination of Employment.

 

 



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTION OF EXECUTIVE RETIREMENT PLAN BENEFITS

 

Sec. 4.1 Distributions of Benefits of Participants.

 

  (a) Present Value $50,000 Or Less. If the lump sum Actuarially Equivalent
Present Value of the Participant’s ERP benefit is $50,000 or less as of his
Benefit Commencement Date (or his Termination of Employment in the case of any
Participant who has a Termination of Employment on or after January 1, 2001),
said benefit will be paid to him in a single sum as soon as practicable after
his Benefit Commencement Date (or his Termination of Employment in the case of
any Participant who has a Termination of Employment on or after January 1,
2001).

 

  (b) Present Value Over $50,000. If the lump sum Actuarial Equivalent Present
Value of the Participant’s ERP benefit exceeds $50,000 as of his Benefit
Commencement Date (or his Termination of Employment in the case of a Participant
who has a Termination of Employment on or after January 1, 2001), said amount
shall be credited to the Participant’s ERP Account as of the last day of the
month that includes the Participant’s Benefit Commencement Date. If the
Participant’s Benefit Commencement Date occurred prior to January 1, 1998 and as
of January 1, 1998 the Participant’s ERP benefit has not been distributed in
full, the unpaid balance of the Participant’s remaining ERP benefit (including
imputed earnings credited through December 31, 1997) shall be credited to the
Participant’s ERP Account as of January 1, 1998. The Participant’s ERP Account
will be paid to the Participant in ten annual installments (including
installments paid prior to January 1, 1998) commencing as of the last day of the
month that includes the Participant’s Benefit Commencement Date.

 

Sec. 4.2 Death Benefits.

 

  (a) Death Prior to Benefit Commencement.

 

  (1) Termination of Employment Prior to January 1, 2001. If a Participant has a
Termination of Employment prior to January 1, 2001, dies prior to payment of any
benefits to him under Sec. 4.1, he is survived by a spouse to whom he was
married on the date of his death, and the spouse is entitled to a surviving
spouse benefit under the Retirement Plan, the spouse will also be entitled to a
benefit under the ERP, subject to the following:

 

  (A) The ERP benefit will be paid in a single sum promptly after the date the
spouse’s surviving spouse benefit commences under the Retirement Plan.

 

12



--------------------------------------------------------------------------------

  (B) If, at the time of his death, the Participant had 50% surviving spouse
protection in effect under the Retirement Plan, the ERP surviving spouse benefit
will be 50% of the lump sum Actuarially Equivalent Present Value of the
Participant’s ERP benefit accrued through the date of his death. If the
Participant had 100% surviving spouse protection in effect under the Retirement
Plan at the time of his death, the ERP surviving spouse benefit will be 100% of
the lump sum Actuarially Equivalent Present Value of the Participant’s ERP
benefit accrued through the date of his death.

 

  (C) If the requirements of (i), (ii), or (iii) are met, no death benefits will
be paid under the ERP:

 

  (i) The Participant dies without a surviving spouse.

 

  (ii) The Participant dies before attaining age 62, and at the time of his
death he had not yet completed five years of Vesting Service (as defined in the
Retirement Plan).

 

  (iii) The Participant’s spouse dies before the date on which the Participant
would have attained age 55 had he lived.

 

  (D) Death benefits payable under this subsection (a)(1) will be paid to the
Participant’s surviving spouse. No other beneficiary may be designated.

 

  (2) Termination of Employment on or After January 1, 2001. If a Participant
has a Termination of Employment on or after January 1, 2001 and dies prior to
payment of any benefits to him under Sec. 4.1, the Participant’s Beneficiary
will be entitled to a death benefit under the ERP, subject to the following:

 

  (A) The ERP benefit will be paid in a single sum as soon as practicable
following the Participant’s death.

 

  (B)

If, the Participant is a traditional pension plan participant at the time of his
death and the Participant had 50% survivor protection in effect under the
Retirement Plan, the ERP survivor benefit will be 50% of the lump sum
Actuarially Equivalent Present Value of the Participant’s ERP benefit accrued
through the date of his death. If the Participant is a traditional pension plan
participant and the Participant had 100% surviving spouse protection in effect
under the Retirement Plan at the time of his death or if the Participant is a
cash balance plan participant, the ERP survivor benefit will be 100% of the lump
sum Actuarially

 

13



--------------------------------------------------------------------------------

 

Equivalent Present Value of the Participant’s ERP benefit accrued through the
date of his death.

 

  (C) No death benefits will be paid under ERP if the Participant terminated
employment before attaining age 62 and has not yet completed at least five years
of Vesting Service (as defined in the Retirement Plan).

 

  (D) Death benefits payable under this subsection (a)(2) will be paid to the
Participant’s designated Beneficiary (who may but need not be the Participant’s
surviving spouse).

 

  (b) Death After Benefit Commencement. If a Participant who is entitled to an
ERP benefit dies after distribution of such benefit has commenced in the form
described in Section 4.1(b), the undistributed balance will be distributed to
the Participant’s Beneficiary in a single sum promptly after the Participant’s
death.

 

Sec. 4.3 Imputed Earnings. A Participant’s ERP Account will be credited with
investment income and gains and charged with investment losses and installment
payments as if the Participant’s Deferred Compensation Account was actually
invested in accordance with the Participant’s investment elections among the
Investment Funds made available for Participant directed investment by the
Administrator. A Participant may make or change his investment election in 1%
increments. A change in investment election must be filed with the Administrator
on a form prescribed by the Administrator or, if the Administrator establishes a
telephonic voice response or other electronic system for ERP Account investment
elections, through such telephonic voice response or other electronic system. A
change in investment election will become effective as soon as practicable
following the Administrator’s receipt of the change in investment election.

 

If the Participant does not make an investment election with respect to his ERP
Account (including ERP benefits which are in pay status as of January 1, 1998),
he will be deemed to have elected to invest his entire ERP Account balance in
the Prime Fund. A Participant’s investment election (including a deemed election
pursuant to the preceding sentence) shall remain in effect until the Participant
files a change in investment election with the Administrator.

 

The Administrator shall designate two or more Investment Funds for Participant
investment elections under this Section 4.3. Except for the Company Stock Fund
and the Prime Fund (as each are described below) each Investment Fund shall be a
registered investment company (mutual fund). The Administrator may make a
“Company Stock Fund” available as an Investment Fund under the Plan. If the
Administrator makes a Company Stock Fund available under this Section 4.3,
amounts deemed invested in the Company Stock Fund shall be credited or charged
with income, gains and losses as if such amounts were contributed to the Savings
Plus Plan and invested in the St. Paul Companies, Inc. Common Stock Fund offered
under the Savings Plus Plan. In addition, the Plan shall make available a

 

14



--------------------------------------------------------------------------------

“Prime Fund” under which the portion of the Participant’s ERP Account deemed to
be invested in such fund will be credited with interest during each calendar
quarter at the prime rate of interest reported in the Wall Street Journal as of
the last business day of the preceding calendar quarter.

 

The Administrator, in his sole discretion, may prospectively designate
additional Investment Funds, replace Investment Funds or eliminate Investment
Funds from time to time; provided that (i) there must be at least two Investment
Funds available under the Plan at all times, and (ii) the Administrator may not
eliminate the Prime Fund, except that the Administrator may prospectively change
the manner in which interest is credited under the Interest Fund (including, but
not limited to, changes in the manner in which the interest rate is determined,
the frequency at which the rate is redetermined, and/or the compounding
periods).

 

If the Administrator eliminates or replaces an Investment Fund (an “Eliminated
Fund”), each Participant must file a change in investment election to redirect
the investment of amounts which were deemed to be invested in the Eliminated
Fund. This change in investment election must be filed prior to the first day on
which the Eliminated Fund ceases to be an Investment Fund (the “Elimination
Date”). If a Participant does not file a change in investment election before
the Elimination Date, the amounts that were deemed to be invested in the
Eliminated Fund immediately prior to the Elimination Date will be deemed to be
invested in such Investment Fund (or among such Investment Funds) as the
Administrator, in his sole discretion, shall designate until such time as the
Participant files a valid change in investment election.

 

Sec. 4.4 Actuarially Equivalent Present Value. The “Actuarially Equivalent
Present Value” of a benefit under the ERP will be determined as of the
Participant’s Benefit Commencement Date (or his Termination of Employment in the
case of a distribution pursuant to Sec. 4.1(a) to a Participant who has a
Termination of Employment on or after January 1, 2001) using the actuarial
assumptions the Retirement Plan on the same date.

 

Sec. 4.5 Benefit Commencement Date. The “Benefit Commencement Date” for purposes
of the ERP is the earliest date on or after the Participant’s Termination of
Employment on which he is eligible to begin receiving an immediate benefit under
the Retirement Plan, regardless of whether he actually elects to begin receiving
Retirement Plan benefits at that time.

 

Sec. 4.6 Installment Payment Date. The “Installment Payment Date” with respect
to an installment payment is the date as of which the amount of such installment
payment is determined. The first installment payment date is the last day of the
month that includes Benefit Commencement Date. The Installment Payment Date for
subsequent annual installment payments shall be the last day of the calendar
year (with respect to installments that commenced prior to January 1, 1998) and
the last day of the month that includes the anniversary of the Benefit
Commencement Date (with respect to installments commencing

 

15



--------------------------------------------------------------------------------

on or after January 1, 1998). Installment payments will be paid to the
Participant within 30 days after the Installment Payment Date.

 

Sec. 4.7 Computation of Installment Payments. If benefits are paid in the form
of installments, the amount of each installment payment shall equal the
Participant’s ERP Account balance as of the Installment Payment Date divided by
the number of remaining installment payments.

 

  (a) The first installment is the Actuarially Equivalent Present Value of the
benefit divided by the number of installments.

 

  (b) Each installment after the first installment is

 

  (1) The value of the Participant’s ERP Account immediately after the last
installment was paid, plus any imputed investment earnings credited after
payment of the last installment, divided by

 

  (2) The number of remaining installments, including the current installment.

 

Sec. 4.8 Beneficiary Designation.

 

  (a) Determination of Beneficiary. Unless a Participant otherwise designates,
in the manner prescribed by the Administrator, in the event of the Participant’s
death, any death benefits payable under Sec. 4.2 shall be paid to the
Participant’s surviving spouse. If, upon the death of the Participant, no
beneficiary designation has been filed with the Administrator or if the
designated beneficiaries have predeceased the Participant, the Participant shall
be deemed to have designated as his beneficiary the first of the following
categories that is applicable in his case;

 

  (1) the Participant’s surviving spouse; or, if none,

 

  (2) the Participants natural born or legally adopted children, per stirpes,
or, if none,

 

  (3) the Participant’s estate.

 

  (b)

Change in Beneficiary Designation. Subject to the foregoing, any designation of
a beneficiary or beneficiaries under this section may be changed from time to
time by written notice to the Administrator in such form (including electronic)
as the Administrator may prescribe. Any such designation shall be effective only
if it is received by the Administrator prior to the Participant’s death.
Notwithstanding any provision of the Retirement Plan to the contrary (except
with respect to benefits payable under section 4.2(a)(1)), a Participant

 

16



--------------------------------------------------------------------------------

 

may designate any beneficiary or beneficiaries under the Plan and may revoke any
previous designations, without the consent of the Participant’s spouse.

 

17



--------------------------------------------------------------------------------

ARTICLE V

EXECUTIVE SAVINGS PLUS BENEFITS

 

Sec. 5.1 Participant Accounts. The Administrator shall maintain the following
recordkeeping Accounts for each Participant:

 

  (a) An “Excess Deferral Account,” to which Excess Deferrals shall be credited.

 

  (b) An “Excess Matching Contribution Account,” to which Excess Matching
Contributions shall be credited.

 

  (c) An “Economy Supplemental Account,” for amounts credited under Sec. 5.5.

 

Sec. 5.2 Imputed Earnings. On the same dates on which earnings, losses, and
income are credited to participants’ accounts under the Savings Plus Plan or the
Stock Ownership Plan, as applicable, the Participant’s Accounts under this Plan
shall be adjusted to reflect the adjustments which would have occurred if the
amounts credited to those Accounts had been contributed to the Savings Plus Plan
or the Stock Ownership Plan, as applicable, and had been invested in the same
manner as his corresponding accounts under the Savings Plus Plan or the Stock
Ownership Plan, as applicable, are then invested. If a Participant ceases to
have funds invested under the Savings Plus Plan or Stock Ownership Plan, his
investment directions last in effect under said plan will remain in effect for
purposes of this Plan until such time as the Participant gives different
directions to the Administrator.

 

Sec. 5.3 Investment of Trust Fund. The Trust Fund shall be invested by the
Trustee, in the manner directed by the Company. Benefits under the Plan will be
calculated as provided in Sec. 5.2, and are not dependent on the investment
returns on the amounts held by the Trustee.

 

Sec. 5.4 Vesting. Each Participant shall at all times be fully vested in his
Excess Deferral Account. Each Participant shall be vested in his Excess Matching
Contribution Account and Economy Supplemental Account to the same extent that he
is vested in the comparable account under the Savings Plus Plan or Stock
Ownership Plan, whichever is applicable.

 

Sec. 5.5 Economy Supplemental Contributions. Prior to January 1, 1997, the
Savings Plus Plan provided supplemental contributions for certain Economy
employees. If the amount allocated to such an employee under said plan was
limited due to the annual limit on compensation under Code section 401(a)(17),
or due to any other applicable limit imposed by the Code, the amount by which
the supplemental contribution was reduced was credited to the employee’s Economy
Supplemental Account under this Plan. Notwithstanding the foregoing, no amounts
will be credited under this Section 5.5 to a Participant’s Economy Supplemental
Account for any calendar year commencing on or after January 1, 1997.

 

 

18



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF EXECUTIVE SAVINGS PLUS BENEFITS

 

Sec. 6.1 Distribution of Benefits.

 

  (a) Benefits $50,000 Or Less. If a Participant’s vested Executive Savings Plus
Account balance is $50,000 or less as of his Termination of Employment, the
Participant’s vested Account balance as of his Termination of Employment will be
distributed in a single lump sum within 30 days after the last day of the month
in which the Participant has a Termination of Employment.

 

  (b) Benefits Over $50,000. If a Participant’s vested Executive Savings Plus
Account balance exceeds $50,000 as of the Participant’s Termination of
Employment, the Participant’s vested Account balance will be paid to him in ten
annual installments.

 

Sec. 6.2 Death Benefits. Any undistributed vested Executive Savings Plus benefit
remaining at the time of a Participant’s death shall be distributed to the
Participant’s designated beneficiary in a lump sum payment as soon as
administratively practicable following the Administrator’s receipt of notice of
the Participant’s death.

 

Sec. 6.3 Beneficiary Designation.

 

  (a) Designation or Determination of Beneficiary. Unless a Participant
otherwise designates, in the manner prescribed by the Administrator, the
beneficiary or beneficiaries to whom the undistributed balance of the
Participant’s vested Accounts shall be paid in the event of his death shall be
the same as the Participant has designated or, in the absence of a valid
designation hereunder, as is otherwise applicable with respect to the
Participant, under the Savings Plus Plan. The Administrator’s good faith
distribution based on his actual knowledge of the existence of a Participant’s
beneficiaries shall be conclusive and binding on all beneficiaries of a
Participant.

 

  (b) Changes. Notwithstanding any provision of the Savings Plus Plan to the
contrary, a Participant may designate any beneficiary or beneficiaries under ESP
and may revoke any previous designations, without the consent of the
Participant’s spouse.

 

Sec. 6.4 Installment Payment Date. The “Installment Payment Date” with respect
to an installment payment is the date as of which the amount of such installment
payment is determined. The first installment payment date is the last day of the
month in which the Participant has a Termination of Employment. The Installment
Payment Date for subsequent annual installment payments shall be the last day of
the calendar year (with respect to installments that commenced prior to January
1, 1998) and the last day of the month that includes the anniversary of the
Participant’s Termination of Employment (with respect to

 

19



--------------------------------------------------------------------------------

installments commencing on or after January 1, 1998). Installment payments will
be paid to the Participant within 30 days after the Installment Payment Date.

 

Sec. 6.5 Computation of Installment Payments. If benefits are paid in the form
of installments, the amount of each installment payment shall equal the
Participant’s vested ESP Account balance as of the Installment Payment Date
divided by the number of remaining installment payments.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION OF THE PLAN

 

Sec. 7.1 Administrator. The Plan shall be administered by the Administrator who
shall be appointed by the Company. In the absence of the appointment of an
Administrator, the officer of the Company having direct responsibility for
compensation and benefits shall be the Administrator. The Administrator shall
have the authority to delegate, from time to time, his responsibilities under
the Plan to such person or persons as he deems advisable and may revoke any such
delegation of responsibility. Any action by the delegate in the exercise of
delegated responsibilities shall have the same force and effect as if such
action was taken by the Administrator.

 

The Administrator shall have the discretionary authority to construe, interpret,
apply and enforce the Plan and issue such regulations as it deems appropriate in
the exercise of such discretionary authority. The Administrator shall have the
duty and responsibility of maintaining records, making the requisite
calculations and disbursing or directing the Trustee to disburse payments under
the Plan.

 

Sec. 7.2 Amendment and Termination. The Administrator may amend or terminate the
Plan at any time; provided, that, no such amendment or termination shall reduce
a benefit to which a Participant or the beneficiary or annuitant of a deceased
Participant is entitled under the Plan prior to the date of such amendment or
termination unless such Participant or beneficiary or annuitant becomes entitled
to an amount equal to such benefit under another plan or practice adopted by the
Company. Any amendment to the Plan shall apply only to Participants who
terminate employment after the effective date of the amendment unless the
amendment expressly otherwise provides. Notwithstanding the foregoing provision,
to the extent necessary to ensure the continued status of the Plan as an
unfunded plan maintained for a select group of management or highly compensated
employees based on final regulations or advisory opinions of the Department of
Labor, the Administrator may amend the Plan to cause the cessation of future
benefit accruals of any Participant and may cause the Trustee to make an
immediate lump sum distribution to any such Participant of his accrued benefit
under the Plan at any time on or after the effective date of such amendment.

 

Sec. 7.3 No Employment Rights Created. The establishment of the Plan shall
neither give any Employee a right to continuing employment nor limit the right
of the Employer to discharge any person or otherwise deal with the Employee
without regard to the effect such action might have upon him or her as a
Participant.

 

Sec. 7.4 Payments. The Company, through the Trust and, to the extent not so
paid, from its general assets, will pay all benefits arising under this Plan and
all costs, charges and expenses relating thereto. Each Participating Employer
shall contribute such amounts to the Trust for purposes of providing all or a
portion of the benefits to which Participants are entitled under the Plan as the
Company, in its sole discretion, may determine. Except as otherwise provided
under the terms of the Trust, the Company and Participating Employers shall not
have any obligation to make contributions to the Trust.

 

21



--------------------------------------------------------------------------------

Sec. 7.5 Non-Assignability of Benefits. The benefits payable under the Plan and
the right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process.

 

Sec. 7.6 Status of Plan. Nothing contained herein shall be construed as
providing for assets to be held for the Participant or for any other person or
persons to whom benefits are to be paid pursuant to the terms of this Plan, the
Participant’s only interest hereunder being the right to receive the benefits
set forth herein. The Trust is established only for the convenience of the
Company and the Participants, and no Participant shall have any interest in the
assets of the Trust prior to their distribution pursuant to the Plan. The assets
of the Trust shall remain subject to the claims of the general creditors of the
Company and the Participating Employers. Each Participant shall be considered an
unsecured general creditor of the Company and the Participating Employers with
respect to any benefits accrued by such Participant under this Plan.

 

Sec. 7.7 Applicable Law. All questions pertaining to the construction, validity,
effect and enforcement of the Plan shall be determined in accordance with the
laws of the United States and to the extent not preempted by such laws, by the
internal, substantive laws of the State of Minnesota without regard to the
conflict of law rules of the State of Minnesota or of any other jurisdiction.

 

Sec. 7.8 Number and Gender. Wherever appropriate in the Plan, the singular
number may be read as the plural, the plural may be read as the singular, and
the masculine gender may be read as the feminine gender.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be signed by its
duly authorized officers and has caused its corporate seal to be hereto affixed
as of the      day                     , of 2000.

 

(CORPORATE SEAL)

     

THE ST. PAUL COMPANIES, INC.

        

By:                                                                          

        

Title:                                                                      

 

 

22



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

THE ST. PAUL COMPANIES, INC.

BENEFIT EQUALIZATION PLAN

(2001 Revision)

 

The St. Paul Companies, Inc. Benefit Equalization Plan is hereby amended in the
following respects:

 

I.

 

Section 5.2 is amended effective November 15, 2004, to read as follows:

 

Sec. 5.2 Imputed Earnings. A Participant or Beneficiary may elect to have his or
her Accounts adjusted based on the performance of one or more investment options
deemed to be available under the Plan. The Investment Committee of the Company,
in its sole discretion, will determine the investment options that will be
available as benchmarks for determining the adjustment, which may include mutual
funds, common or commingled investment funds or any other investment option
deemed appropriate by the Company. Hypothetical investment directions may be
given with such frequency as is deemed appropriate by the Company, and must be
made in such percentage or dollar increments, in such manner and in accordance
with such rules as may be prescribed for this purpose by the Company (including
by means of a voice response or other electronic system under circumstances so
authorized by the Company). If the Participant fails to elect an investment
option, the adjustment under this Sec. 5.2 will be based on a money market
investment option or such other investment option as may be selected for this
purpose by the Investment Committee of the Company.

 

Notwithstanding any contrary provision, the Excess Matching Contribution Account
will be adjusted based on the performance of the Preferred Stock Fund under The
St. Paul Companies, Inc. Stock Ownership Plan (or any successor plan thereto),
and no diversification instruction given under the Stock Ownership Plan will be
effective under this Plan.

 

23



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

THE ST. PAUL COMPANIES, INC.

BENEFIT EQUALIZATION PLAN

(2001 Revision)

 

The St. Paul Companies, Inc. Benefit Equalization Plan is hereby amended
effective December 31, 2004 in the following respects:

 

I.

 

Sec. 2.8 is amended by adding the following sentence to the end:

 

Notwithstanding the foregoing, there will be no Excess Deferrals in this Plan
during any calendar year beginning on or after January 1, 2005.

 

II.

 

Sect. 2.15(b) is amended by adding the following sentence to the end:

 

There will be no new compensation reduction elections for calendar years
beginning on or after January 1, 2005.

 

24